Citation Nr: 9930571	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  96-16 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person, or by reason of 
being housebound.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active service from September 1965 to August 
1967.  This appeal is before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In 
June 1997, the veteran testified at a hearing on appeal at 
the RO before the Member of the Board whose signature appears 
below.  In December 1997, the Board remanded this claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further appellate 
review.  


REMAND

As noted in the Board's prior remand, during the hearing in 
June 1997, the veteran testified that all his disabilities 
had recently increased in severity to the extent that he 
could not button his shirt or cut meat on his plate, and that 
he had become virtually totally dependent on his 80 year old 
mother.  The Board pointed out that the veteran last had 
physical examinations by VA in 1995, and that review of those 
reports compared to the veteran's appearance at the hearing 
suggested that, as contended by the veteran, there had been 
worsening of his condition since 1995.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") has precluded the Board 
from relying on its own judgment in matters requiring medical 
expertise, however.  The Board also stated that some of the 
reports reflected that the veteran's claims folder was not 
available for review by the examiners.  This, in part, 
resulted in problems which required follow-up inquiries from 
the RO to resolve unclear, contradictory or equivocal 
statements and findings in the 1995 medical examination 
reports.  

It was the judgment of the Board that the current evidence 
suggested that new examinations of the veteran with the 
claims folder available to the examiners would provide data 
helpful in rendering a decision.  Additional action requested 
was also noted to help ensure that the veteran's complete 
clinical records were available for review by VA's 
adjudicators and by clinical specialists during physical 
examinations of the veteran.  

The Board notes that the RO indicated that the veteran failed 
to report for a scheduled examination in June 1998, and 
confirmed and continued the denial of his claim.  The 
veteran's representative has indicated in his June 1999 
written argument that on or about August 25, 1998 a request 
from the veteran to be rescheduled for examination was 
submitted to the RO.  A copy of that request was attached to 
the representative's argument.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him in recent years.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran, which have not 
been previously secured, and associate 
them with the claims folder.  In any 
event, the RO should obtain copies of all 
pertinent VA treatment records not 
previously obtained.  

2.  Thereafter, the RO should schedule 
the veteran for examination regarding his 
need for regular aid and attendance or 
housebound status, including examinations 
by board certified specialists in 
orthopedics, neurology, ophthalmology, 
audiology and psychiatry, if available, 
and by any other specialist deemed 
appropriate, to ascertain the 
manifestations and severity of all 
disabilities present.  All indicated 
studies should be performed.  The 
examiners are requested to report 
clinical findings, or the lack thereof, 
consistent with the Schedule for Rating 
Disabilities found in 38 C.F.R. Part 4 
(1997).  Complete rationale for all 
opinions expressed should be provided.  
It is mandatory that the veteran's claims 
folder and a copy of this REMAND be made 
available to the examiners for review 
prior to the veteran's examination.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  Thereafter, the RO should undertake 
any other indicated development, assign 
disability ratings for each disability 
shown, and readjudicate the issue of 
entitlement to special monthly pension 
based on the need for regular aid and 
attendance of another person, or by 
reason of being housebound, in light 
thereof.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, a Supplemental Statement of the 
Case should be prepared and furnished to the appellant and 
his representative.  They should be provided an opportunity 
to respond.  Thereafter, in accordance with proper appellate 
procedures, the case should be returned to the Board for 
further appellate review, if otherwise in order.  

In taking this action, the Board implies no conclusion, 
either legal or factual, as to any final outcome warranted.  
The appellant need take no action until otherwise notified by 
the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



